                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION

STEPHEN UPTON,

              Plaintiff,

v.                                                      Case No.: 3:19-cv-00831


WALMART, INC.,

              Defendant.

                                        ORDER

       Pending is Plaintiff’s Motion to Amend the Complaint, Motion to Compel

Discovery and Motion for Sanctions. (ECF No. 14). Local Rule of Civil Procedure 37.1(b)

requires that before a party files a discovery motion—such as a motion to compel or a

motion for sanctions—the party must make a good faith effort to confer with the adverse

party to see if the discovery dispute can be resolved. The moving party (in this case,

Plaintiff) bears the burden of arranging for the meet and confer session. The discovery

motion must include a certification from the moving party that it has in good faith

conferred or attempted to confer with the adverse party in an effort to resolve the dispute

without court intervention. See Fed. R. Civ. P. 37(a)(1). Plaintiff’s discovery motion does

not include this certification.

       Local Rule of Civil Procedure 37.1(c) requires that a motion to compel discovery be

accompanied by a statement setting forth verbatim the discovery requests and their

responses, which the movant alleges are inadequate. This requirement is only obviated if

the discovery request was entirely ignored. Id. Plaintiff states in his motion that he did

receive answers to discovery, but the answers are all unacceptable. However, Plaintiff has
failed to attach to his motion, or state verbatim, the discovery requests and their allegedly

inadequate answers.

         Accordingly, Plaintiff is ORDERED to meet and confer with adverse counsel, if

this has not already been done, and then provide a certification that the meet and confer

session was conducted in good faith and completed, setting forth any resolution that was

achieved. Plaintiff is further ORDERED to file the inadequate discovery requests and

answers with the Clerk of Court. Plaintiff shall have fourteen days to complete these

tasks.

         Defendant’s response to the Motion to Compel and Motion to Sanctions shall be

due fourteen days after Plaintiff files the certification and disputed discovery, as

ordered above. Defendant’s response to the Motion to Amend, however, is due as directed

by Local Rule of Civil Procedure 7.1(a)(7).

         The Clerk is directed to provide a copy of this Order to Plaintiff and counsel of

record.

                                          ENTERED: February 26, 2020
